Citation Nr: 0319537	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to August 
1974.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Offices in St. Petersburg, Florida (hereinafter RO). 

A personal hearing was conducted before the undersigned 
Veterans Law Judge in November 2002, in St. Petersburg, 
Florida.  In addition, in the veteran's statement in support 
of the claim, he requests that the issue of entitlement to 
service connection for tinnitus be added to his claim.  As 
this issue is not properly before the Board, however, it is 
referred to the RO for adjudication. 


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, this 
case must be REMANDED for the following development:

1.The veteran should be accorded a VA 
audiometric examination by an audiologist 
to determine the current severity of any 
hearing loss that may be present.  The 
claims folder and copy of this remand must 
be made available to the examiner prior to 
the examination.  The examiner should 
review the results of any testing prior to 
completion of the report.  

2.	After the completion of the above 
development, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (West 2002).

3.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.
The purpose of this REMAND is to assist the veteran and to 
obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 





	(CONTINUED ON NEXT PAGE)


expeditious handling of all cases that have been remanded by 
the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




